DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17, 19, and 20 are currently pending. Claims 1-3, 6, 7, 10, 12-17, and 19 have been amended. Claim 20 has been added. Claims 1, 2, 6, 11, and 13 have been amended to overcome the objections, claims 2-4, 10, and 12-16 have been amended to overcome the 35 U.S.C. 112(b) rejections, and claims 2, 6, and 7 have been amended to overcome the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action mailed on 30 June 2021. Claim 19 has been amended to overcome some of the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action.
Claim Objections
Claim 2 is objected to because of the following informalities: “is configured to be” in line 2 should read “is a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11-13 and 17 are further rejected due to their dependency to claim 10.
Regarding claim 10, the phrase "like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 16, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11-13 and 17 are further rejected due to their dependency to claim 10. Claim 10 recites “one or more surround sensors, like one or more microphones” and claim 16 recites “an energy harvester especially a solar unit.” These limitations are interpreted as “broad to narrow” limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller et al. ‘046 (US Patent No. 8,352,046).
Regarding claim 1, Haller et al. ‘046 teaches a head wearable unit comprising the shape of a headphone or headband (Fig. 3), comprising:
at least two connectors (Fig. 3 headpieces 145-1, 145-2 and Column 7 Lines 3-8) for connecting at least two neural interfaces in shape of cochlear implants (Fig. 1 implantable cochlear stimulator 150 and Column 5 Lines 20-25) and configured to communicate with the at least two neural interfaces in order to transmit from the outside of a head of a user signals to the cochlear implants (Column 4 Lines 48-59);
just one processing unit for processing the signals to be transmitted towards the at least two neural interfaces (Fig. 3 sound processing assembly 310 and Column 4 Lines 20-25; It is noted that sound processing unit 130 is similar to those mentioned in Column 7 Lines 19-33); and
a power supply (Fig. 3 battery module 210 and Column 5 Lines 41-50).
Regarding claim 2, Haller et al. ‘046 teaches wherein the at least one connector of the at least two connectors is configured to be a transcutaneous connector or percutaneous connector (Column 4 Lines 48-55).
Regarding claim 4, Haller et al. ‘046 teaches wherein the at least one connector is configured to use a radio signal, an electromagnetic signal, inductive signal or a light signal for establishing the connection to the connecting neural interface (Column 4 Line 66 – Column 5 Line 11).
Regarding claim 5, Haller et al. ‘046 teaches wherein the neural interface comprises a neural stimulator (Fig. 1 implantable cochlear stimulator 150 and Column 5 Lines 20-25).
Regarding claim 6, Haller et al. ‘046 teaches wherein the neural interface comprises a stimulating device or an implant configured to be placed onto, into, or in proximity of a nerve, an auditory nerve, optic nerve, brainstem, cortex, Vagus nerve, or deep brain (One of ordinary skill in the art would understand that a cochlear implant is in proximity of a nerve.).
Regarding claim 7, Haller et al. ‘046 teaches wherein the neural interface comprises a neural recording device or an implant configured to be placed onto, into, or in proximity of a specific nerve or brain area and configured to record neural activity (One of ordinary skill in the art would understand that a cochlear implant is in proximity to a specific nerve.).
Regarding claim 10, Haller et al. ‘046 teaches wherein the head wearable unit comprises one or more surround sensors, like one or more microphones (Fig. 3 microphones 140-1, 140-2 and Column 6 Lines 61-67).
Regarding claim 11, Haller et al. ‘046 teaches wherein the one or more surround sensors comprise one microphone, a plurality of microphones, at least two microphones pointing to different directions or at least three microphones configured for performing beamforming (Fig. 3 microphones 140-1, 140-2 and Column 6 Lines 61-67).
Regarding claim 15, Haller et al. ‘046 teaches wherein the power supply comprises a non-rechargeable battery or a rechargeable battery (Column 5 Lines 41-50).
Regarding claim 17, Haller et al. ‘046 teaches wherein the one or more surround sensors comprise at least two microphones pointing to different directions or at least three microphones configured for performing beamforming (Fig. 3 shows microphones 140-1, 140-2 are pointed in different directions.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. ‘123 (US Pub No. 2014/0214123) in view of Haller et al. ‘046.
Regarding claim 1, Janssen et al. ‘123 teaches a head wearable unit (Title, Abstract), comprising:
at least two connectors (Fig. 1B external coil unit 180a, 180b and [0024]-[0025]) for connecting at least two neural interfaces in shape of cochlear implants (Fig. 1B cochlear implant devices 101a, 101b and [0024]) and configured to communicate with the at least two neural interfaces in order to transmit from the outside of a head of a user signals to the cochlear implants (Fig. 1B radio frequency (RF) link 190a, 190b and [0024][0025]); and
a power supply ([0020]; The external portion 150 is able to power the internal portion 175 via a wireless signal. In some embodiments, the internal portion 175 also has a power source, such as a battery or capacitor, to provide energy to the electronic components housed within the internal portion 175.).
Janssen et al. ‘123 teaches that each hearing prosthesis has an associated sound processor (Fig. 1a processor unit 104 and [0005], [0018]) Janssen et al. ‘123 teaches all of the elements of the current invention as mentioned above except for just one unit for processing the signals to be transmitted towards the at least two neural interfaces.
Applicant presents no criticality for requiring a single processor and alternatively appears to disclose single or plural processors are known to be used.
Haller et al. ‘046 teaches that each BTE unit 200 may include a sound processing unit 130 (Fig. 2 and Column 5 Lines 34-40). However, the BTE unit 200 may seem quite heavy to a patient after being worn all day (Column 5 Lines 51-55). Fig. 3 shows an exemplary embodiment of a processing unit 310 that is fit behind a head of the patient to optimize fitting, comfort, and/or aesthetic appeal (Column 6 Lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head wearable unit of Janssen et al. ‘123 to include just one unit for processing the signals to be transmitted towards the at least two neural interfaces as Haller et al. ‘046 teaches that this will aid in optimize comfort for the patient since a device on each ear with its own processor may be quite heavy.
Janssen et al. ‘123 teaches all of the elements of the current invention as mentioned above except for a head wearable unit comprising the shape of a headphone or headband.
Haller et al. ‘036 teaches headpieces 145 may be wired or wirelessly coupled to sound processing unit 130 (Column 7 Lines 14-18). Figs. 3-5 also show headpiece 145 are in the shape of a headband.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head wearable unit of Janssen et al. ‘123 to comprise the shape of a headphone or headband as Haller et al. ‘036 teaches that the headpiece may be wired or wireless. Furthermore, simple substitution of one known element (headphone or headband) for another (earbud) would obtain predictable results.
Regarding claim 2, Janssen et al. ‘123 teaches wherein the at least one connector of the at least two connectors is configured to be a transcutaneous connector or percutaneous connector (Fig. 2 headpiece antenna 280a, 280b and [0028]).
Regarding claim 3, Janssen et al. ‘123 teaches wherein the at least one connector of the at least two connectors is an electromagnetic radiation connector configured to wirelessly communicate with one of the at least two neural interfaces ([0024]) or to wirelessly provide electrical energy to one of the at least two neural interfaces ([0020]). 
Regarding claim 4, Janssen et al. ‘123 teaches wherein the at least one connector is configured to use a radio signal, an electromagnetic signal, inductive signal or a light signal for establishing a connection to the connecting neural interface ([0024]).
Regarding claim 5, Janssen et al. ‘123 teaches wherein the neural interface comprises a neural stimulator ([0007], [0017]).
Regarding claim 6, Janssen et al. ‘123 teaches wherein the neural interface comprises a stimulating device or an implant configured to be placed onto, into, or in proximity of a nerve, an auditory nerve, optic nerve, brainstem, cortex, Vagus nerve, or deep brain (One of ordinary skill in the art would understand that a cochlear implant is in proximity of a nerve.).
Regarding claim 7, Janssen et al. ‘123 teaches wherein the neural interface comprises a neural recording device or an implant configured to be placed onto, into, or in proximity of a specific nerve or brain area and configured to record neural activity ([0022]; One of ordinary skill in the art would understand that a cochlear implant is in proximity to a specific nerve.).
Regarding claim 10, Janssen et al. ‘123 teaches wherein the head wearable unit comprises one or more surround sensors, like one or more microphones (Fig. 2 microphones 202a, 202b and [0027]).
Regarding claim 11, Janssen et al. ‘123 teaches wherein the one or more surround sensors comprise one microphone, a plurality of microphones, at least two microphones pointing to different directions or at least three microphones configured for performing beamforming (Fig. 2 microphones 202a, 202b and [0027]).
Regarding claim 12, Janssen et al. ‘123 teaches wherein the processing unit is configured to perform binaural processing of audio signals received via the one or more surround sensors or the one or more microphones ([0031]-[0032]) in order to output the binaural synthesis via the neural interface coupled to the head wearable unit using the connectors ([0042]).
Regarding claim 14, Janssen et al. ‘123 teaches wherein the head wearable unit comprises a communication unit in order to communicate to peripheral devices or in order to receive a signal via the communication interface and to forward the signal via the neural interface couple to the head wearable unit using the at least two connectors or to forward a signal from the at least two neural interfaces coupled to the head wearable unit using the at least two connectors via the communication interface ([0008]).
Regarding claim 15, Janssen et al. ‘123 teaches wherein the power supply comprises a non-rechargeable battery or a rechargeable battery ([0020]).
Regarding claim 19, Janssen et al. ‘123, as modified by Haller et al. ‘046, teaches a head wearable unit comprising the shape of a headphone or a headband, comprising: the recited elements.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, further in view of Botros et al. ‘508 (US Pub No. 2008/0319508 – previously cited).
Regarding claim 8, Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the neural interface comprises a neural recording device recording neural activity form the cortex or peripheral nervous system.
Botros et al. ‘508 teaches a cochlear implant configured to record neural response telemetry (NRT) measurements of neural activity within a cochlea in response to electrical stimulation of the cochlea by electrodes of the cochlear implant ([0027], [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural interface of Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, to include a neural recording device as Botros et al. ‘508 teaches this will aid in recording and obtaining the neural response of electrical stimulation by the cochlear implant ([0011]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, further in view of Hehrmann et al. ‘677 (International Pub No. WO 2015/043677 – previously cited).
Regarding claim 9, Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a scalp unit configured to receive the neural activity.
Hehrmann et al. ‘677 teaches another measure of an evoked neural activity is the auditory brain stem response (ABR) which may be recorded via external scalp electrodes (Page 3 Lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head wearable unit of Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, to include a scalp unit as Hehrmann et al. ‘677 teaches that neural activity could be measured via intracochlear electrodes and external scalp electrodes (Page 3 Lines 1-10).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 10, further in view of Liu et al. ‘854 (International Pub No. WO 2014/126854 – previously cited).
Regarding claim 13, Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the one or more surround sensors comprises an at least one visual sensor, and wherein the processing unit is configured to forward a visual signal received via the visual sensor to the neural interface coupled to the head wearable unit using the connectors.
Liu et al. ‘739 teaches a device for space-restricted medical implants, such as retinal prostheses and cochlear implants ([0010]). In the embodiment of the retinal implant, images are captured by a camera upon which data processing and data packing are performed to convert this information into stimulation parameters based on an individual sensitivity threshold of a patient ([0037]). The camera is used for registering sequential image information (Claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more surround sensors of Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 10, to include an at least one visual sensor, and wherein the processing unit is configured to forward a visual signal received via the visual sensor to the neural interface coupled to the head wearable unit using the connectors as Liu et al. ‘739 teaches that this will aid in registering sequential image information of the patient.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, further in view of Simms, Jr. ‘347 (US Pub No. 2014/0330347 – previously cited).
Regarding claim 16, Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the power supply comprises an energy harvester especially a solar unit.
Simms, Jr. ‘347 teaches an implantable medical device (IMB) that may be a cochlear implant ([0024]). The IMD includes an RFID circuit that can be powered up by a power source such as a battery of the IMD. The RFID circuit can include a circuit configured to harvest energy from the sources intrinsic to a patient, such as the biological signals generated from or within the body of the patient including body motion, body heat, breathing, heartbeat, or blood pressure of the patient. The RFID circuit can be powered up using any one of the aforementioned power sources regularly or at certain times ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supply of Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 1, to include an energy harvester or a solar unit as Simms, Jr. ‘347 teaches this will aid in providing power to the circuitry of a cochlear implant by harvesting energy from sources intrinsic to the user, such as biological signals generated from or within the body of the user.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 10, further in view of Kokkinakis et al. (“Single and Multiple Microphone Noise Reduction Strategies in Cochlear Implants” – previously cited).
Regarding claim 17, Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the one or more surround sensors comprise at least two microphones pointing to different directions or at least three microphones configured for performing beamforming.
Kokkinakis et al. teaches using two microphones to perform beamforming to reduce noise (Page 12 Noise Reduction With Two Microphones: Two-Microphone Beamforming Strategy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more surround sensors of Janssen et al. ‘123 in view of Haller et al. ‘046, as applied to claim 10, to include at least two microphones pointing to different directions or at least three microphones configured for performing beamforming as Kokkinakis et al. teaches this will aid in reducing noise.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haller et al. ‘046 in view of Hehrmann et al. ‘677.
Regarding claim 20, Haller et al. ‘046 teaches a head wearable unit comprising the shape of a headphone or headband (Fig. 3), comprising:
at least one neural interface configured to receive the neural activity (Fig. 1 implantable cochlear stimulator 150 and Column 4 Lines 48-59, Column 5 Lines 20-25);
one or more processing units for processing signals received from the at least one neural interface (Fig. 3 sound processing assembly 310 and Column 4 Lines 20-25; It is noted that sound processing unit 130 is similar to those mentioned in Column 7 Lines 19-33); and
a power supply (Fig. 3 battery module 210 and Column 5 Lines 41-50).
Haller et al. ‘046 teaches all of the elements of the current invention as mentioned above except for at least one scalp unit as at least one neural interface.
Hehrmann et al. ‘677 teaches another measure of an evoked neural activity is the auditory brain stem response (ABR) which may be recorded via external scalp electrodes (Page 3 Lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one neural interface of Haller et al. ‘046 to include a scalp unit as Hehrmann et al. ‘677 teaches that neural activity could be measured via intracochlear electrodes and external scalp electrodes (Page 3 Lines 1-10).
Response to Amendment
Applicant’s arguments with respect to claims 1-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791